EXHIBIT 10.1.6

CONFORMED COPY

  AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of
February 8, 2005, made by GRAFTECH INTERNATIONAL LTD., a Delaware corporation
(“GrafTech”), GRAFTECH GLOBAL ENTERPRISES INC., a Delaware corporation
(“Global”), GRAFTECH FINANCE INC., a Delaware corporation (the “Borrower”), and
the subsidiaries of GrafTech from time to time party hereto (the “Subsidiary
Grantors”, and together with GrafTech, Global and the Borrower, the “Grantors”)
in favor of JPMORGAN CHASE BANK, N.A. as collateral agent for the Secured
Parties (such term and each other capitalized term used but not defined herein
having the meaning given it in the Credit Agreement).


        Reference is made to the Amended and Restated Credit Agreement dated as
of February 8, 2005 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among GrafTech, Global, the
Borrower, the LC Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Issuing Bank.

        The Lenders and the Issuing Banks, respectively, have agreed to make
Loans and to issue Letters of Credit pursuant to, and upon the terms and subject
to the conditions specified in, the Credit Agreement.

        Each Grantor that is a party to the existing Intellectual Property
Security Agreement dated as of February 22, 2000, among GrafTech, Global, the
Borrower, the grantors party thereto and JPMorgan Chase Bank, N.A. (as successor
to Morgan Guaranty Trust Company of New York), as collateral agent for the
lenders, has agreed to reaffirm and confirm the security interests granted by it
and its obligations thereunder and to amend and restate such existing
Intellectual Property Security Agreement in the form hereof.

        The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit under the Credit Agreement are conditioned upon, among
other things, the execution and delivery by the Grantors of an intellectual
property security agreement in the form hereof to secure the due and punctual
payment of, with respect to each Grantor, its obligations as obligor or
guarantor in respect of the Obligations (as defined below).

        Accordingly, the Grantors and the Collateral Agent, on behalf of itself
and each other Secured Party (and each of their successors and assigns), hereby
agree as follows:

2

ARTICLE I

Definitions

        SECTION 1.01. Definition of Terms Used Herein. All capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

        SECTION 1.02. Definition of Certain Terms Used Herein. As used herein,
the following terms shall have the following meanings:

        “Agreement” shall mean this Intellectual Property Security Agreement.

        “Collateral” shall mean, with respect to each Grantor, all of the
following, whether now owned or hereafter acquired by such Grantor: (a) Patents,
including all granted Patents, recordings and pending applications, including
those listed on Schedule I attached hereto, (b) Trademarks, including all
registered Trademarks, registrations, recordings, and pending applications,
including those listed on Schedule II attached hereto, (c) Copyrights, including
all registered Copyrights, registrations, recordings, supplemental registrations
and pending applications, including those listed on Schedule III attached
hereto, (d) Licenses, including those listed on Schedule IV attached hereto,
(e) General Intangibles, and (f) all products and Proceeds (including insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, any and all of the property
described above.

        “Copyrights” shall mean, with respect to each Grantor, all of the
following now or hereafter owned by such Grantor: (i) all copyright rights in
any work subject to the copyright laws of the United States or any other
country, whether as author, assignee, transferee or otherwise, and (ii) all
registrations and applications for registration of any such copyright in the
United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

        “Copyright License” shall mean, with respect to each Grantor, any
written agreement, now or hereafter in effect, granting any right to any third
party under any Copyright now or hereafter owned by such Grantor or which such
Grantor otherwise has the right to license, or granting any right to such
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

        “General Intangibles” shall mean, with respect to each Grantor, all
intangible, intellectual or other similar property of such Grantor of any kind
or nature now owned or hereafter acquired by such Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential
or proprietary technical and business information, know-how, show-how or other
data or information, software and

3

databases, and all embodiments or fixations thereof and related documentation,
registrations, franchises, and all other intellectual or other similar property
rights not otherwise described above.

        “Indemnitees” shall mean the Collateral Agent, the Secured Parties and
their respective officers, directors, trustees, affiliates and controlling
persons.

        “License” shall mean, with respect to each Grantor, any Patent License,
Trademark License, Copyright License or other license or sublicense as to which
such Grantor is a party (other than those license agreements which by their
terms prohibit assignment or a grant of a security interest by such Grantor as
licensee thereunder).

        “Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower or any Subsidiary under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of GrafTech, Global, the
Borrower and the Subsidiaries under the Credit Agreement and the other Loan
Documents (including, without limitation, all monetary obligations of the
Intercompany Borrowers under the Intercompany Notes and Intercompany Borrower
Agreements and of the Intercompany Foreign Borrowers under the Intercompany
Foreign Borrower Notes and Intercompany Foreign Borrower Agreements, but in each
case only for as long as (A) such Intercompany Note and the rights of the
Borrower under the Intercompany Borrower Agreement relating thereto are pledged
to the Collateral Agent under one or more Security Documents as security for the
Obligations and (B) such Intercompany Foreign Borrower Note and the rights of
Swissco under the Intercompany Foreign Borrower Agreement relating thereto are
pledged to (1) the Borrower under one or more Security Documents as security for
the obligations of Swissco under the Swissco Note and the Intercompany Borrower
Agreement of Swissco and (2) the Collateral Agent under one or more Security
Documents as security for the Obligations Guaranteed under the Swissco
Guarantee), (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of GrafTech, Global, the Borrower and the
Subsidiaries under or pursuant to the Credit Agreement and the other Loan
Documents, (c) unless otherwise agreed upon in writing by the applicable Lender
party thereto, the due and punctual payment and performance of all obligations
of GrafTech, Global, the Borrower and the Subsidiaries, monetary or otherwise,
under each Interest/Exchange Rate Protection Agreement and each Commodity
Protection Rate Agreement entered into with any counterparty that (i) is or was
a Lender (or an Affiliate thereof) at the time such Interest/Exchange Rate
Protection Agreement or Commodity Protection Rate Agreement

4

was entered into or (ii)(A) was a “Lender” as defined in the Existing Credit
Agreement (or an Affiliate thereof) at the time such Interest/Exchange Rate
Protection Agreement was entered into and (B) was one of the initial Lenders
under the Credit Agreement (or an Affiliate thereof), (d) all obligations of
GrafTech, Global, the Borrower and the Subsidiaries under the Guarantee
Agreements and (e) unless otherwise agreed upon in writing by the applicable
Lender party thereto, the due and punctual payment and performance of the
obligations of GrafTech, Global, the Borrower and the Subsidiaries, monetary or
otherwise, under each Cash Management Arrangement entered into with (i) any
person that is or was a Lender (or an Affiliate thereof) at the time such Cash
Management Arrangement was entered into or (ii) in the case of any Cash
Management Arrangement in effect on the Effective Date, any person that was a
Lender under the Credit Agreement on the Effective Date (or an Affiliate
thereof).

        “Patent License” shall mean, with respect to each Grantor, any written
agreement, now or hereafter in effect, granting to any third party any right to
make, use or sell any invention on which a Patent, now or hereafter owned by
such Grantor or which such Grantor otherwise has the right to license, is in
existence, or granting to such Grantor any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and all rights of such Grantor under any such agreement.

        “Patents” shall mean, with respect to each Grantor, all the following
now or hereafter owned by such Grantor:  (a) all letters patent of the United
States or any other country, including patents, design patents or utility
models, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein.

        “Proceeds” shall mean, with respect to each Grantor, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral owned by such Grantor, any value
received as a consequence of the possession of any such Collateral and any
payment received from any insurer or other person or entity as a result of the
destruction, loss, theft or other involuntary conversion of whatever nature of
any asset or property that constitutes such Collateral, any claim of such
Grantor against third parties for (and the right to sue and recover for and the
rights to damages or profits due or accrued arising out of or in connection
with) (a) past, present or future infringement of any Patent now or hereafter
owned by such Grantor or licensed to such Grantor under a Patent License,
(b) past, present or future infringement or dilution of any Trademark now or
hereafter owned by such Grantor or licensed to such Grantor under a Trademark
License or injury to the goodwill associated with or symbolized by any Trademark
now or hereafter owned by such Grantor, (c) past, present or future breach of
any License, (d) past, present or future infringement of any Copyright now or
hereafter owned by such Grantor or licensed to such Grantor under a Copyright
License, and (e) any and all other amounts from time to time paid or payable
under or in connection with any of such Collateral.

5

        “Trademark License” shall mean, with respect to each Grantor, any
written agreement, now or hereafter in effect, granting to any third party any
right to use any Trademark now or hereafter owned by such Grantor or that such
Grantor otherwise has the right to license, or granting to such Grantor any
right to use any Trademark now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

        “Trademarks” shall mean, with respect to each Grantor, all of the
following now or hereafter owned by such Grantor: (a) all trademarks, service
marks, trade names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, and all designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office, any State of the United States or any similar offices in any
other country or any political subdivision thereof, and all extensions or
renewals thereof, and (b) all goodwill associated therewith or symbolized
thereby, and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

        SECTION 1.03. Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

ARTICLE II

Security Interest

        SECTION 2.01. Security Interest. As security for the payment or
performance, as the case may be, of the Obligations, each Grantor hereby
creates, mortgages, pledges, hypothecates and transfers to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a continuing first priority security
interest in all such Grantors’ right, title and interest in, to and under the
Collateral (except for Liens expressly permitted by the Credit Agreement or
hereby and any liens or licenses listed on Schedule V attached hereto) (the
“Security Interest”). Without limiting the foregoing, the Collateral Agent is
hereby authorized to file one or more financing statements, continuation
statements, filings with the United States Patent and Trademark Office or United
States Copyright Office (or similar office in any other country), or any other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by such Grantor, without the signature
of such Grantor, naming such Grantor as debtor and the Collateral Agent as
secured party.

        Notwithstanding any other provision of this Agreement to the contrary,
the Collateral shall not include any License which by its terms or the terms
governing it

6

prohibits assignment thereof or the grant of a security interest therein;
provided that such term or terms are typical or customary in connection with the
document or instrument to which they relate.

        Each Grantor agrees at all times to keep accurate and complete, in all
material respects, accounting records with respect to the Collateral and, on and
after the occurrence and during the continuance of a Default, a record of all
payments and Proceeds received in respect thereof.

        SECTION 2.02. Further Assurances. Each Grantor agrees, at its own cost
and expense, to promptly execute, acknowledge, deliver and cause to be duly
filed all such further instruments and documents and take all such actions as
the Collateral Agent may from time to time reasonably request for the better
assuring, preserving and perfecting of the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest created hereby, the filing of any financing statements or
other documents (including filings with the United States Patent and Trademark
Office and the United States Copyright Office or similar offices in any other
country) in connection herewith, and the execution and delivery of any document
required to supplement this Agreement with respect to any Patents, Trademarks
and/or Copyrights applied for, acquired, registered (or for which registration
applications are filed) or issued after the date hereof. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, upon the request of the Collateral
Agent, such note or instrument shall (to the extent not previously pledged and
delivered pursuant to the Pledge Agreements) be immediately pledged and
delivered to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent. Each Grantor agrees promptly to notify the Collateral Agent if
any material portion of the Collateral is canceled or overturned, opposed,
misappropriated, injured, infringed, lost (other than due to expiration of any
issued Patent) or, if applicable, diluted.

        SECTION 2.03. Inspection and Verification. Without limiting the scope of
Section 6.07 of the Credit Agreement, the Collateral Agent and such
representatives as the Collateral Agent may reasonably designate shall have the
right to inspect, at any reasonable times or times, any of the Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises upon which any of the Collateral is located, to discuss any
Grantor’s affairs with the officers of such Grantor and its independent
accountants and to verify under reasonable procedures the validity, amount,
quality, quantity, value, conditions, and status of or any other matter relating
to such Collateral, including, in the case of Collateral in the possession of
any third party (with, except after an Event of Default shall have occurred and
during the continuance thereof, the consent of such Grantor, which consent shall
not be unreasonably withheld), by contacting such person possessing such
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any or all of the Secured Parties.

7

        SECTION 2.04. Taxes; Encumbrances. At its option, the Collateral Agent
may discharge past due taxes, assessments, charges, fees, liens, security
interests or other encumbrances at any time levied or placed on any of the
Collateral and not permitted under this Agreement or other Loan Documents, and
may pay for the maintenance and preservation of any of the Collateral to the
extent any Grantor fails to do so to the extent required by this Agreement or
the other Loan Documents, and such Grantor agrees to reimburse the Collateral
Agent on demand for any payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this Section 2.04 shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any other
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

        SECTION 2.05. No Assumption of Liability. The Security Interest is
granted as security only and shall not subject any Secured Party to, or in any
way alter or modify, any obligation or liability of any Grantor with respect to
or arising out of any of the Collateral.

ARTICLE III

Representations and Warranties

        Representations and Warranties. Each Grantor represents and warrants, as
to itself and the Collateral in which the Security Interest is created by it
hereunder, that:

        SECTION 3.01. Validity of Patents, Trademarks and Copyrights. Each of
the Patents, Trademarks and Copyrights is subsisting and has not been adjudged
invalid or unenforceable, in whole or in part, except as could not reasonably be
expected to have a Material Adverse Effect.

        SECTION 3.02. Title and Authority. Each Grantor has rights in and good
title to the Collateral shown on the schedules hereto as being owned by it and
has full corporate power and authority to grant to the Collateral Agent (for the
ratable benefit of the Secured Parties) the Security Interest in the Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other person other than any consent or approval that has been obtained,
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect.

        SECTION 3.03. Filings. (a) Fully executed financing statements
containing a description of the Collateral shall promptly following the Closing
Date be filed of record in every governmental, municipal or other office in
every jurisdiction located within the United States and its respective
territories and possessions or such other analogous documents in other countries
as are necessary to publish notice of and protect the validity of and to
establish a valid and perfected security interest in favor of

8

the Collateral Agent (for the ratable benefit of the Secured Parties) in respect
of the Collateral in which a security interest may be perfected by filing a
financing statement or analogous document in the United States and its political
subdivisions, territories and possessions pursuant to the Uniform Commercial
Code or other applicable law in such jurisdictions or pursuant to applicable law
in other countries, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or other documents of similar effect, except as
contemplated by paragraph (b) below and except for filings with respect to
after-acquired or after-developed Collateral, with respect to which all
necessary actions will be promptly taken subsequent to the acquisition of such
after-acquired or after-developed Collateral.

        (b)        Each Grantor shall ensure and warrants that fully executed
security agreements in the form hereof and containing a description of the
Collateral shall have been received and recorded within three months after the
execution of this Agreement with respect to United States Patents and United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and within one month after the execution
of this Agreement with respect to United States registered Copyrights by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other country or any political subdivision thereof, to
protect the validity and first priority of and to perfect a valid first priority
security interest (except for Liens expressly permitted by the Credit Agreement
or hereby and any liens or licenses listed on Schedule V attached hereto) in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of the Collateral in which a security interest may be perfected by
filing in the United States and its political subdivisions, territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and except for such actions as are necessary to
perfect the Collateral Agent’s first priority security interest with respect to
any Collateral (or registration or application for registration thereof)
acquired or developed after the date hereof.

        SECTION 3.04. Validity of Security Interests. This Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral, and, when financing statements in appropriate form are filed in the
offices specified on Schedule VI hereto and this Agreement is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, this Agreement will constitute a duly perfected Lien on, and security
interest in, all right, title and interest of the Grantors in such Collateral
and, to the extent contemplated therein and subject to § 9-315(c) of the UCC,
the proceeds thereof, in each case prior and superior in right to any other
person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired or developed by the Grantors after the date hereof), other
than with respect to the rights of persons pursuant to Liens

9

expressly permitted by the Credit Agreement or hereby and any liens or licenses
listed on Schedule V attached hereto).

        SECTION 3.05. Information Regarding Names and Locations. Each Grantor
has disclosed in writing to the Collateral Agent on Schedule IV attached hereto
any material trade names used to identify it in its business or in the ownership
of its properties during the past five years.

        SECTION 3.06. Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien of any nature whatsoever (except for Liens
expressly permitted by the Credit Agreement or hereby and any liens or licenses
listed on Schedule V attached hereto). Other than as contemplated hereby and by
the other Loan Documents, and except as permitted therein, the Grantors have not
in respect of the collateral filed (a) any financing statement or analogous
document under the Uniform Commercial Code, (b) any collateral assignment in
which any Grantor assigns the Collateral or any security agreement or any
similar instrument covering any Collateral with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office in
any other country or political subdivision thereof or (c) any collateral
assignment in which any Grantor assigns the Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office.

ARTICLE IV

Covenants

        SECTION 4.01. Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor (either itself or through licensees) will, for each
Patent, not do any act, or omit to do any act, whereby any Patent that is
material to the conduct of the Grantors’ businesses, taken as a whole, may
become invalidated or dedicated to the public, and shall continue to mark, to
the extent consistent with past practices and good business judgment, any
products covered by a material Patent with the relevant patent number as
necessary and sufficient to establish and preserve such Grantor’s material
rights under applicable patent laws.

        (b)        Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of the Grantors’
businesses, taken as a whole, to the extent consistent with past practices and
good business judgment, (i) maintain such Trademark in full force free from any
material claim of abandonment or invalidity for nonuse, (ii) maintain the
quality of products and services offered under such Trademark to the extent that
the failure to do so would result in a Material Adverse Effect, (iii) display
such Trademark with notice of federal or foreign registration to the extent
necessary and sufficient to establish and preserve such Grantor’s material
rights under applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any material third-party rights.

10

        (c)        Each Grantor (either itself or through licensees) will, for
each work covered by a material Copyright, to the extent consistent with past
practices and good business judgment, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve such Grantor’s material rights under
applicable copyright laws.

        (d)        Each Grantor shall notify the Collateral Agent immediately if
it knows or has reason to know that any Patent, Trademark or Copyright material
to the conduct of the Grantors’ businesses, taken as a whole, may become
abandoned, lost or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or to keep and maintain the same.

        (e)        In no event shall any Grantor, either itself or through any
agent, employee, licensee or designee, file an application for any Patent,
Trademark or Copyright (or for the registration of any Trademark or Copyright)
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
informs the Collateral Agent, and, upon request of the Collateral Agent,
executes and delivers any and all agreements, instruments, documents and papers
as the Collateral Agent may reasonably request to evidence (and, in the case of
applications for Trademarks with the United States Patent and Trademark Office,
perfect) the Collateral Agent’s security interest in such Patent, Trademark or
Copyright of such Grantor and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, and such Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable until the Obligations are paid in full.

        (f)        Each Grantor will take all necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
(and to obtain the relevant grant or registration) relating to the Patents,
Trademarks and/or Copyrights which are material to the Grantors’ businesses,
taken as a whole, to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of the Grantors’
businesses, taken as a whole, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancelation proceedings against third parties.

        (g)        In the event that any Collateral consisting of a Patent,
Trademark or Copyright material to the conduct of the Grantors’ businesses,
taken as a whole, is believed by the Grantor that has created the Security
Interest in such Collateral pursuant

11

hereto to have been infringed, misappropriated or diluted by a third party in
any material respect, such Grantor shall notify the Collateral Agent promptly
after it learns thereof and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Collateral.

        SECTION 4.02. Protection of Security. Each Grantor shall, at its own
cost and expense, take any and all reasonable actions necessary to defend title
to the Collateral against all persons, to properly maintain, protect and
preserve the Collateral and to defend the Security Interest of the Collateral
Agent in the Collateral and the priority thereof against any Lien not permitted
under the Credit Agreement or this Agreement, in each case except as otherwise
permitted by the Credit Agreement or this Agreement.

        SECTION 4.03. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each License, contract, agreement, interest
or obligation relating to the Collateral, all in accordance with the terms and
conditions thereof, to the extent consistent with good business practice.
Without limiting the foregoing, the Collateral Agent shall have no obligation or
liability under any License by reason of or arising out of this Agreement or the
granting or the assignment to the Collateral Agent of the Security Interest or
the receipt by the Collateral Agent of any payment related to any License
pursuant hereto, nor shall the Collateral Agent be required or obligated in any
manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any License, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any License, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

        SECTION 4.04. Use and Disposition of Collateral. A Grantor shall not
(i) make or permit to be made an assignment, pledge or hypothecation of the
Collateral, and shall grant no other security interest in the Collateral (except
for Liens expressly permitted by the Credit Agreement or hereby and any liens or
licenses listed on Schedule V attached hereto) or (ii) make or permit to be made
any transfer of the Collateral, and shall remain at all times in possession
thereof, other than transfers to the Collateral Agent pursuant to the provisions
hereof; notwithstanding the foregoing, a Grantor may use and dispose of the
Collateral in any lawful manner permitted by the provisions of this Agreement,
the Credit Agreement or any other Loan Document, unless the Collateral Agent
shall, after an Event of Default shall have occurred and during the continuance
thereof, notify the Borrower not to sell, convey, lease, assign, transfer or
otherwise dispose of any Collateral except with respect to any transfer between
the Borrower or a Wholly Owned Subsidiary that is a Grantor and the Borrower or
a Wholly Owned Subsidiary that is a Grantor.

12

        SECTION 4.05. Locations of Collateral; Place of Business. (a) Each
Grantor agrees, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form reasonably satisfactory to the
Collateral Agent, showing the identity, amount and location (to the extent
practicable) of any and all Collateral.

        (b)        Each Grantor agrees not to change, or permit to be changed,
its jurisdiction of organization or its name or the names used to identify it in
its business or in the ownership of its properties unless all filings under the
Uniform Commercial Code or under other applicable laws that are required to be
made with respect to the Collateral have been made and the Collateral Agent, for
the ratable benefit of the Secured Parties, has a valid, legal and perfected
first priority security interest in the Collateral, (except for Liens expressly
permitted by the Credit Agreement or hereby and any liens or licenses listed on
Schedule V attached hereto) or hereby and any liens or licenses listed on
Schedule V attached hereto, and prior notice thereof has been given to the
Collateral Agent along with copies of all such filings.

        SECTION 4.06. Future Rights. (a) If, before the time that all
Obligations shall have been paid in full, no Letters of Credit are outstanding
and the Secured Parties no longer have Commitments under the Credit Agreement,
any Grantor shall obtain rights to any material asset or item that may be
considered Collateral, the provisions of Section 2.01 shall automatically apply
thereto and each Grantor shall give to the Collateral Agent prompt notice
thereof in writing.

        (b)        With respect to any such material asset or item that may be
considered Collateral as set forth in paragraph (a) above, each Grantor shall
follow the procedures set forth in Section 3.03, as applicable, to ensure that
the Collateral Agent’s valid first priority security interest therein is
perfected (except for Liens expressly permitted by the Credit Agreement or
hereby and any liens or licenses listed on Schedule V attached hereto).

        SECTION 4.07. Assignment of Licenses. Upon and during the continuance of
an Event of Default and at the reasonable request of the Collateral Agent, each
Grantor shall use its reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all of the Grantors’ rights, title and
interest thereunder to the Collateral Agent or its designee.

        SECTION 4.08. Collateral Agent’s Liabilities and Expenses;
Indemnification. (a) Notwithstanding anything to the contrary provided herein,
the Collateral Agent assumes no liabilities with respect to any claims regarding
each Grantor’s ownership (or purported ownership) of, or rights or obligations
(or purported rights or obligations) arising from, the Collateral or any use (or
actual or alleged misuse), license or sublicense thereof by any Grantor or any
licensee of such Grantor, whether arising out of any past, current or future
event, circumstance, act or omission or otherwise, or any claim, suit, loss,
damage, expense or liability of any kind or nature arising out of or in
connection with the Collateral or the production, marketing, delivery,

13

sale or provision of goods or services under or in connection with any of the
Collateral. As between the Secured Parties and the Grantors, all of such
liabilities shall be borne exclusively by the Grantors.

        (b)        Each Grantor hereby agrees to pay all expenses of the
Collateral Agent and to indemnify the Collateral Agent with respect to any and
all losses, claims, damages, liabilities and related expenses in respect of this
Agreement or the Collateral, in each case to the extent the Borrower is required
to do so pursuant to Section 10.03 of the Credit Agreement.

        (c)        Any amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. Without
prejudice to the survival of any other agreements contained herein, all
indemnification and reimbursement obligations contained herein shall survive the
payment in full of the principal and interest under the Credit Agreement, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

ARTICLE V

Remedies

        SECTION 5.01. Power of Attorney. Upon the occurrence and during the
continuance of any Event of Default, subject to prior written notice to the
Borrower, the Collateral Agent shall have the right, as the true and lawful
attorney-in-fact of the Grantors, with power of substitution for the Grantors
and in the Grantors’ names, the Collateral Agent’s name or otherwise, for the
use and benefit of the Secured Parties: (a) upon prior notice from the
Collateral Agent, to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice relating to any
of the Collateral; (d) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (e) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to or pertaining to all or
any of the Collateral; (f) to license or, to the extent permitted by any
applicable law, sublicense, whether general, special or otherwise, and whether
on an exclusive or non-exclusive basis, any of the Collateral throughout the
world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall determine (other than in violation of any then existing
licensing arrangements to the extent that waivers or other adequate provision
cannot be secured therefor); and (g) generally to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that except as

14

provided for by law or the Uniform Commercial Code as in effect in the State of
New York or its equivalent in other jurisdictions, nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby,
and no action taken by the Collateral Agent or omitted to be taken with respect
to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Collateral Agent. It is understood and agreed that the appointment of the
Collateral Agent as the attorney-in-fact of the Grantors for the purposes set
forth above in this Section 5.01 is coupled with an interest and is irrevocable.
The provisions of this Section 5.01 shall in no event relieve the Grantors of
any of their obligations hereunder or under the Credit Agreement or any other
Loan Document with respect to the Collateral or any part thereof or impose any
obligation on the Collateral Agent or the Secured Parties to proceed in any
particular manner with respect to the Collateral or any part thereof, or in any
way limit the exercise by the Collateral Agent or any Secured Party of any other
or further right that it may have on the date of this Agreement or hereafter,
whether hereunder or by law or by the Security Agreement, or otherwise.

        SECTION 5.02. Other Remedies upon Default. Upon the occurrence and
during the continuance of an Event of Default, each Grantor expressly agrees
that, subject to prior written notice to the Borrower, the Collateral Agent on
demand shall have the right to take any or all of the following actions at the
same or different times:  with or without legal process and with or without
previous notice or demand for performance, to take possession of all tangible
manifestations or embodiments of the Collateral and documentation relating
thereto and all business records, documents, files, prints and labels with
respect to the Collateral, and without liability for trespass to enter any
premises where such tangible manifestations or embodiments, business records,
documents, files, prints and labels with respect to the Collateral may be
located for the purpose of taking possession of or removing such tangible
manifestations or embodiments, business records, documents, files, prints and
labels with respect to the Collateral, and, generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
law applicable to any part of the Collateral. Subject to and without limiting
the generality of the foregoing, each Grantor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral, at public or
private sale or at any broker’s board or on any exchange, for cash, upon credit
or for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

15

        The Collateral Agent shall give the Grantors at least 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on an exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Collateral Agent may fix and state in the notice (if any)
of such sale. At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice to the Grantors. At any public sale made pursuant to this Section 5.02,
the Collateral Agent or any Secured Party may bid for or purchase, free from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Collateral Agent or any Secured Party from any Grantor as a credit against the
purchase price, and the Collateral Agent or any Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to such Grantor therefor. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.

        SECTION 5.03. Application of Proceeds of Sale. The proceeds of any sale
of Collateral, as well as any Collateral consisting of cash, shall be applied by
the Collateral Agent as follows:

          First, to the payment of all costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Obligations, including
all reasonable court costs and the reasonable fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent


16

  hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;


          Second, to the payment of all amounts of the Obligations owed to the
Secured Parties in respect of Loans made by them and outstanding and amounts
owing in respect of any LC Disbursement or Letter of Credit or under any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement, pro rata as among the Secured Parties in accordance
with the amount of such Obligations owed them;


          Third, to the payment and discharge in full of the Obligations (other
than those referred to above), pro rata as among the Secured Parties in
accordance with the amount of such Obligations owed to them; and


          Fourth, after payment in full of all Obligations, to the applicable
Grantor, or its successor or assign thereof, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
any Collateral then remaining.


The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

        SECTION 5.04. Grant of License to Use Patent, Trademark and Copyright
Collateral. For the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Article V at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any of the Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored. The use of such license by the Collateral Agent shall
be exercised, at the option of the Collateral Agent for any purpose appropriate
in connection with the exercise of remedies hereunder, only upon the occurrence
and during the continuance of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon such Grantor notwithstanding any
subsequent cure of an Event of Default. The Collateral Agent agrees to apply the
net proceeds received from any license as provided in Section 5.03.

17

ARTICLE VI

Miscellaneous

        SECTION 6.01. Notices. Notices and other communications provided for
herein shall be given (i) in the case of communications and notices to GrafTech,
Global, the Borrower or any Secured Party, as provided in the Credit Agreement
and (ii) in the case of communications and notices to any other Grantor, as
provided in the Guarantee Agreement.

        SECTION 6.02. Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party, and the terms “Lender”,
“Issuing Bank” and “Secured Party” shall include each permitted successor and
assignee of any Lender, Issuing Bank or Secured Party permitted under
Section 10.04 of the Credit Agreement and all covenants, promises and agreements
by or on behalf of the Grantors or the Collateral Agent or that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and permitted assigns referred to above.

        (b)        No Grantor shall assign or delegate any of its rights and
duties hereunder.

        SECTION 6.03. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT FEDERAL LAW OR LAWS OF ANOTHER STATE OR FOREIGN JURISDICTION MAY
APPLY TO PATENTS, TRADEMARKS, COPYRIGHTS, OTHER COLLATERAL OR REMEDIES.

        SECTION 6.04. Waivers; Amendment. (a) No failure or delay of the
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other right or power. The rights and remedies of the
Collateral Agent hereunder and of other Secured Parties under the Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provisions of this Agreement or any other Loan
Document or consent to any departure by any Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Grantor in any case
shall entitle such Grantor to any other or further notice or demand in similar
or other circumstances.

        (b)        Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into between any Grantor and the Collateral Agent, with the
prior written consent of the Required Lenders or without such consent if so
provided in the Credit Agreement;

18

provided, however, that except as provided herein or in the other Loan
Documents, no such agreement shall amend, modify, waive or otherwise affect the
rights or duties of the Collateral Agent hereunder without the prior written
consent of the Collateral Agent.

        SECTION 6.05. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the security interests granted hereunder and all obligations of
the Grantors hereunder shall be absolute and unconditional.

        SECTION 6.06. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the making by the
Lenders of the Loans, the execution and delivery to the Lenders of the Loan
Documents and the issuance by the Issuing Bank of the Letters of Credit,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect so long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any fee or any other amount
payable under or in respect of this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated.

        SECTION 6.07. Binding Effect. This Agreement shall become effective as
to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Collateral Agent.

        SECTION 6.08. Termination; Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Obligations have been
indefeasibly paid in full, the Commitments have been terminated and no Letters
of Credit are outstanding.

        (b)        Notwithstanding anything herein to the contrary, if all the
obligations in respect of any Cash Management Arrangement, Commodity Rate
Protection Agreement or Interest/Exchange Rate Protection Agreement, if any,
have been secured on a ratable basis with the obligations under a refinancing or
replacement of the Credit Agreement, then this Agreement and the security
interest created hereunder shall terminate when all the obligations under the
Credit Agreement have been fully and indefeasibly paid and when the Secured
Parties have no further Commitments under the Credit Agreement and no Letters of
Credit are outstanding.

        (c)        A Subsidiary Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Grantor shall be automatically released in the event that a portion
of the Capital Stock of such Subsidiary Grantor shall be sold, transferred or
otherwise disposed of to a person that is not an Affiliate of GrafTech in a
transaction permitted pursuant to Section 7.05 of the Credit Agreement that will
result in such Subsidiary Grantor ceasing to be a Subsidiary after giving effect
to such disposition. Any Collateral granted hereunder shall be released
(automatically and without further action on the part of the Collateral Agent)
upon the sale, transfer or other disposition of such Collateral to a transferee
who is not a

19

“Grantor” hereunder, to the extent that such sale, transfer or other disposition
is permitted under the Credit Agreement.

        (d)        In connection with any termination or release pursuant to
paragraphs (a), (b) or (c) above, the Collateral Agent shall execute and deliver
to each Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements, documents in order to terminate any United States Patent
and Trademark Office filings and similar documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of termination statements or documents pursuant to this Section 6.08
shall be without recourse to or warranty by the Collateral Agent.

        SECTION 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

        SECTION 6.10. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        SECTION 6.11. Jurisdiction; Consent to Service of Process. (a) Each
Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that

20

a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Loan
Party or Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Grantor or
any Secured Party or its properties in the courts of any jurisdiction.

        (b)        Each Grantor and each Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)        Each party to this Agreement irrevocably consents to service
of process by mail at the address provided for notices in Section 6.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

        SECTION 6.12. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together shall constitute but one instrument, and shall become
effective as provided in Section 6.07.

        SECTION 6.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

        SECTION 6.14. Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement (and the requirement thereunder that all actions be taken in
order to cause the Collateral and Guarantee Requirement to be satisfied at all
times), certain Subsidiaries are required to enter into this Agreement as a
Grantor upon the occurrence of certain events. Upon execution and delivery,
after the date hereof, by the Collateral Agent and such Subsidiary of an
instrument in the form of Annex I, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
hereunder. The execution and delivery of any such instrument shall not require
the consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

21

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

GRAFTECH INTERNATIONAL LTD.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


GRAFTECH GLOBAL ENTERPRISES INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


GRAFTECH FINANCE INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


EACH OF THE SUBSIDIARY
GRANTORS LISTED ON SCHEDULE VII
HERETO,


    By /S/ KAREN G. NARWOLD
          ——————————————
          Name: Karen G. Narwold
           Title: Attorney-in-Fact


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By /S/ JOHN C. RIORDAN
          ——————————————
          Name: John C. Riordan
          Title: Vice President


SCHEDULE I
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT


PATENTS OWNED BY [NAME OF GRANTOR]

[Make a separate Schedule I for each Grantor and if no patents owned so state.
List in numerical order by Patent No./Patent Application No.]


U.S. PATENT REGISTRATIONS

Issue Date   Patent Numbers





U.S. Patent Applications

Filing Date   Patent Application No.





Non-U.S. Patent Registrations
[List in alphabetical order by country/numerical order by Patent No.]

Country Issue Date Patent No.





Non-U.S. Patent Applications
[List in alphabetical order by country/numerical order by Application No.]

Country Filing Date Patent Application No.





SCHEDULE II
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT


TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]

[Make a separate Schedule II for each Grantor and if no trademark/trade names
owned so state. List in numerical order by trademark registration/application
no.]


U.S. TRADEMARK REGISTRATIONS

Mark Reg. Date Reg. No.





U.S. Trademark Applications

Mark Filing Date Application No.





State Trademark Registrations
[List in alphabetical order by State/numerical order by trademark no.]

State Mark Reg. Date Reg. No.





State Trademark Applications
[List in alphabetical order by State/numerical order by trademark no.]

State Mark Filing Date Application No.





Non-U.S. Trademark Registrations
[List in alphabetical order by country/numerical order by trademark no.]

Country Mark Reg. Date Reg. No.





2

Non-U.S. Trademark Applications
[List in alphabetical order by country/numerical order by application no.]

Country Mark Application Date Application No.





Trade Names

Country(s) Where Used Trade Names





SCHEDULE III
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT


COPYRIGHTS OWNED BY [NAME OF GRANTOR]

[Make a separate Schedule III for each Grantor and if no copyrights owned so
state.]

U.S. Copyright Registrations
[List in numerical order by Registration No.]

Title Date Pub. Author Reg. No.





Pending U.S. Copyright Applications for Registration
[List in chronological order by date published.]

Title Date Pub. Author Class Date Filed





Non-U.S. Copyright Registrations
[List in alphabetical order by country/numerical order by Registration No.]

Country Title Date Pub. Author Reg. No.





Non-U.S. Pending Copyright Applications for Registration
[List in alphabetical order by country/chronological order by date published.]

Country Title Date Pub. Author Class Date Filed





SCHEDULE IV
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT


LICENSES

[Make a separate Schedule IV for each Grantor, and if not a licensor/licensee in
a license/sublicense so state.]


PART I


LICENSES/SUBLICENSES OF [NAME OF GRANTOR] AS LICENSOR ON DATE HEREOF


A.  COPYRIGHTS

U.S. Copyright Registrations
[List in numerical order by Registration No.]

Licensee Name
and Address Date of License/
Sublicense Title Date Pub. Author Reg. No.





Pending U.S. Copyright Applications for Registration
[List in chronological order by date published.]

Licensee Name
and Address Date of License/
Sublicense Title Date Pub. Author Date Filed





Non-U.S. Copy Registrations
[List in alphabetical order by country/numerical order by Registration No.]

Country Licensee Name
and Address Date of
License/
Sublicense Title Date Pub. Author Reg. No.





2

Non-U.S. Pending Copyright Applications for Registration
[List in alphabetical order by country/chronological order by date published.]

Country Licensee Name
and Address Date of
License/
Sublicense Title Date Pub. Author Class Date Filed





3


B.  PATENTS

[List first in numerical order by U.S. patent nos. followed by U.S. patent
application nos. in numerical order, followed in alphabetical order by country,
its non-U.S. patent nos. in numerical order, followed by its non-U.S.
application nos. in numerical order.]

U.S. Patents

Licensee Name
and Address Date of License/
Sublicense Patent
Issue Date Patent No.





U.S. Patent Applications

Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application No.





Non-U.S. Patents

Country Licensee Name
and Address Date of License/
Sublicense Patent
Issue Date Non-U.S.
Patent No.





Non-U.S. Patent Applications

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.





4


C.  TRADEMARKS

[List first in numerical order by U.S. patent nos. followed by U.S. patent
application nos. in numerical order, followed in alphabetical order by country,
its non-U.S. patent nos. in numerical order, followed by its non-U.S.
application nos. in numerical order.]

U.S. Trademarks

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.





U.S. Trademark Applications

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.





Non-U.S. Trademarks

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.





Non-U.S. Trademark Applications

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.






D.  OTHERS

License Name and Address Date of License/
Sublicense Subject Matter





5


PART 2


LICENSES/SUBLICENSES OF [NAME OF GRANTOR] AS LICENSEE ON DATE HEREOF


A.  COPYRIGHTS

U.S. Copyrights
[List in numerical order by Registration No.]

Licensee Name
and Address Date of License/
Sublicense Title Date Pub. Author Reg. No.





Pending U.S. Copyright Applications for Registration
[List in chronological order by date published.]

Licensee Name
and Address Date of
License/
Sublicense Title Date Pub. Author Class Date Filed





Non-U.S. Copyrights
[List in alphabetical order by country/numerical order by Registration No.]

Licensee Name
and Address Date of License/
Sublicense Title Date Pub. Author Reg. No.





Non-U.S. Pending Copyright Applications for Registration
[List in alphabetical order by country/chronological order by date published.]

Country Licensee Name
and Address Date of
License/
Sublicense Title Date Pub. Author Class Date Filed





6


B.  PATENTS

[List first in numerical order by U.S. patent nos. followed by U.S. patent
application nos. in numerical order, followed in alphabetical order by country,
its non-U.S. patent nos. in numerical order, followed by its non-U.S.
application nos. in numerical order.]

U.S. Patents

Licensee Name
and Address Date of License/
Sublicense Patent
Issue Date Patent No.





U.S. Patent Applications

Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application No.





Non-U.S. Patents

Country Licensee Name
and Address Date of License/
Sublicense Patent
Issue Date Non-U.S.
Patent No.





Non-U.S. Patent Applications

Country Licensee Name
and Address Date of License/
Sublicense Date
Appl. Filed Application
No.





7


C.  TRADEMARKS

[List first in numerical order by U.S. trademark nos. followed by U.S. trademark
application nos. in numerical order, followed in alphabetical order by country,
its non-U.S. trademark nos. in numerical order, followed by its non-U.S.
application nos. in numerical order.]

U.S. Trademarks

Licensee Name
and Address Date of License/ Sublicense U.S. Mark Reg. Date Reg. No.





U.S. Trademark Applications

Licensee Name
and Address Date of License/
Sublicense U.S. Mark Date Filed Application
No.





Non-U.S. Trademarks

Country Licensee Name
and Address Date of License/
Sublicense Non-U.S.
Mark Reg. Date Reg. No.





Non-U.S. Trademark Applications

Country Licensee Name
and Address Date of License/
Sublicense Non-U.S.
Mark Date Filed Application No.






D.  OTHERS

License Name and Address Date of License/
Sublicense Subject Matter





SCHEDULE V
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT

Permitted Liens

SCHEDULE VI
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT

Offices where Financing Statements Need to be Filed

[See Perfection Certificate]

SCHEDULE VII
TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT

Subsidiary Grantors

  UCAR Carbon Company Inc.
Brandywine West Building
1521 Concord Pike, Suite
301 Wilmington, Delaware 19803


  UCAR International Trading Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Carbon Technology LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Graphite Electrode Network LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Union Carbide Grafito Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Holdings V Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


ANNEX I TO
INTELLECTUAL PROPERTY
SECURITY AGREEMENT

  SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Intellectual
Property Security Agreement dated as of February 8, 2005 (the “Intellectual
Property Security Agreement”), made by GRAFTECH INTERNATIONAL LTD., a Delaware
corporation (“GrafTech”), GRAFTECH GLOBAL ENTERPRISES INC., a Delaware
corporation (“Global”), GRAFTECH FINANCE INC., a Delaware corporation (the
“Borrower”), and the subsidiaries of GrafTech from time to time party thereto
(the “Subsidiary Grantors”, and together with GrafTech, Global and the Borrower,
the “Grantors”) in favor of JPMORGAN CHASE BANK, N.A. as collateral agent for
the Secured Parties (such term and each other capitalized term used but not
defined herein having the meaning given it in the Credit Agreement).


        A.        Reference is made to the Amended and Restated Credit Agreement
dated as of February 8, 2005 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among GrafTech,
Global, the Borrower, the LC Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank.

        B.        The Borrower and the Grantors have entered into the
Intellectual Property Security Agreement in order to induce the Lenders to make
Loans and the Issuing Banks to issue Letters of Credit pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Pursuant
to Section 6.11 of the Credit Agreement (and the requirement thereunder that all
actions be taken in order to cause the Collateral and Guarantee Requirement to
be satisfied at all times), certain Subsidiaries are required to enter into the
Intellectual Property Security Agreement as a Grantor upon the occurrence of
certain events. Section 6.14 of the Intellectual Property Security Agreement
provides that additional Subsidiaries may become Grantors under the Intellectual
Property Security Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned (the “New Grantor”) is a Subsidiary and
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Intellectual Property Security Agreement
in order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

        Accordingly, the Collateral Agent and the New Grantor agree as follows:

        SECTION 1.        In accordance with Section 6.15 of the Intellectual
Property Security Agreement, the New Grantor by its signature below becomes a
Grantor under the Intellectual Property Security Agreement with the same force
and effect as if originally named therein as a Grantor and the New Grantor
hereby agrees to all the terms

2

and provisions of the Intellectual Property Security Agreement applicable to it
as a Grantor thereunder. Each reference to a “Grantor” in the Intellectual
Property Security Agreement shall be deemed to include the New Grantor. The
Intellectual Property Security Agreement is hereby incorporated herein by
reference.

        SECTION 2.        The New Grantor represents and warrants to the Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to the effects of applicable
bankruptcy, insolvency or similar laws effecting creditors’ rights generally and
equitable principles of general applicability.

        SECTION 3.        This Supplement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Supplement shall
become effective when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of the New
Grantor and the Collateral Agent.

        SECTION 4.        Except as expressly supplemented hereby, the
Intellectual Property Security Agreement shall remain in full force and effect.

        SECTION 5.       THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 6.        In the event any one or more of the provisions
contained in this Supplement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        SECTION 7.        All communications and notices hereunder shall be in
writing and given as provided in the Intellectual Property Security Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature, with a copy to the Borrower, as
such address may be changed in accordance with the Intellectual Property
Security Agreement.

3

        IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.

[NAME OF NEW GRANTOR],


    By
          ——————————————
          Name:
          Title:


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By
          ——————————————
          Name:
          Title:
